DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 10/21/2019.  	Claims 21-40 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 10/21/2019 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/04/2019, 04/22/2020 and 07/29/2020 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 12/04/2019, 04/22/2020 and 07/29/2020 are attached to this office action. 
Claim Objections
4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 35 should be renumbered to 34.
Misnumbered claim 36 should be renumbered to 35.
Misnumbered claim 37 should be renumbered to 36.
Misnumbered claim 38 should be renumbered to 37.
Misnumbered claim 39 should be renumbered to 38.
Misnumbered claim 40 should be renumbered to 39.

Double Patenting
5.	Claims 21, 29 and 38 of this application is patentably indistinct from claims 1, 8 and 15 of Application No. 15/782,672. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,452,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose a mothod, system and non-transitory computer readable medium for user identity authentication using virtual reality. The method disclosed in claim 21, the non-transitory computer-readable medium of claim 29 and the system disclosed in claim 38 include the same limitations of the system, method and non-transitory computer-readable medium of claims 1, 8 and 15 disclosed in U.S. Patent No. 10,452,825.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 21-23, 29-31 and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. US 2014/0124474 A1 to Scavezze, (hereinafter, “Scavezze”), as disclosed in IDS submitted on 12/04/2019.

As per claims 21, 29 and 38, Scavezze teaches a computer-implemented method, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, and a computer-implemented system, respectively, comprising: 
one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions, that when executed by the one or more computers (Scavezze, para. [0056] “The logic subsystem may include one or more processors configured to execute software instructions. Additionally or alternatively, the logic subsystem may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. The processors of the logic subsystem may be single-core or multi-core, and the programs executed thereon may be configured for sequential, parallel or distributed processing. The logic subsystem may optionally include individual components that are distributed among two or more devices, which can be remotely located and/or configured for coordinated processing. Aspects of the logic subsystem may be virtualized and executed by remotely accessible, networked computing devices configured in a cloud-computing configuration.” See Figure 7.), perform operations comprising: 
initiating a service by presenting one or more virtual elements on a virtual reality (VR) scenario of a VR application  (Scavezze, para. [0016] “User 106 may select the augmented reality features in any suitable manner detectable by display device 104. For example, user 106 may select an augmented reality feature by gazing at the selected augmented reality feature, wherein a gaze direction may be detected by one or more eye tracking sensors. In another example, user 106 may select an augmented reality feature by moving his or her head, hand, entire body, etc., to or towards the augmented reality feature, as detected by inertial motion sensors and or image sensors. A user also may issue voice commands detected by one or more microphones. Additional details regarding detecting user input commands via sensors of display device 104 are discussed below with respect to FIGS. 3-4.”);  
identifying, using one or more sensors communicably coupled to a VR device, one or more interactive operations of a user of the VR device with the one or more virtual elements (Scavezze, para. [0017] “Selection of an augmented reality feature may be detected and determined based on user 106 performing a movement or command associated with that augmented reality feature. The movement may include the user simply looking at or moving toward the augmented reality feature. Further, in some embodiments, the movement may also include the user looking at the augmented reality feature for a predetermined amount of time, the user looking at the augmented reality feature while performing a specific movement or issuing a specific audio command, and/or other suitable mechanisms for indicating selection of the augmented reality feature.”);
based upon the one or more interactive operations matching one or more predetermined operations for selecting the one or more virtual elements to initiate the service, invoking biometric recognition by collecting biometric characteristics of the user of the VR device (Scavezze, para. [0018] “The predefined order in which the augmented reality features are selected by the user may be determined in any suitable manner. For example, in an initial authentication passcode setup session, the user may determine an identity of the features, and also order in which the features are to be selected in an authentication process. In another example, display device 104 may determine the identity of and order in which the augmented reality features are to be selected, and may notify the user of which order to select the augmented reality features.” And para. [0020] “In some embodiments, the augmented reality features may be displayed to the user in a same or similar manner each authentication session. In other embodiments, the augmented reality features may be displayed to the user differently between user authentication sessions.” And para. [0024] “Next, at time t2, a second authentication session is initiated in which a second set of augmented reality features 220 is displayed to the user via the user field of view 200.” ); 
based upon invoking biometric recognition, initiating biometric authentication by collecting biometric information (Scavezze, para. [0018] “The predefined order in which the augmented reality features are selected by the user may be determined in any suitable manner. For example, in an initial authentication passcode setup session, the user may determine an identity of the features, and also order in which the features are to be selected in an authentication process. In another example, display device 104 may determine the identity of and order in which the augmented reality features are to be selected, and may notify the user of which order to select the augmented reality features.” And para. [0019] “In the example depicted in FIG. 1, user 106 first selects virtual bowl 116, then virtual moon 118, and then the head 122 of dog 120. To determine if the user has selected the correct augmented reality features in the predefined order, the movements of user (including eye and body movements), and potentially other information (e.g. voice commands, location, and/or orientation of the user) may be detected via sensors of the display device and compared to user authentication information that links user authentication to the specific order in which the augmented reality features are to be selected.”); and 
upon successful biometric authentication, presenting a service interface to the user (Scavezze, para. [0032] “Once authenticated, the user may be granted access to one or more restricted devices, programs, applications, etc. The authentication session may be initiated via any suitable input, such the user powering on the display device, requesting permission to start a program or application, requesting permission to view a web site, etc.”).

As per claims 22 and 30, Scavezze teaches the computer-implemented method of claim 21 and the non-transitory computer-readable medium of claim 29, respectively, wherein the one or more predetermined operations include a predetermined three-dimensional (3D) gesture, a head movement, or head posture of the user (Scavezze, para. [0015] “the virtual objects described above may be displayed to user 106 to provide a set of augmented reality features that user 106 may select in a predefined order. If user 106 selects the augmented features in the predefined order, the user may be authenticated, thereby allowing the user to access restricted resources. The augmented reality features may include any suitable feature, including but not limited to virtual object features, 3-dimensional holograms, 2-dimensional holograms, sounds, virtual movements, vibrations, and also may include real object features in the field of view of the user.”).

As per claims 23, 31 and 39, Scavezze teaches the computer-implemented method of claim 21, the non-transitory computer-readable medium of claim 29, and the computer-implemented system of claim 38, respectively, wherein the collecting biometric information comprises: 
presenting a virtual guidance mark in the VR scenario indicating a mounting location of a fingerprint sensor on the VR device for collecting fingerprint information of the user of the VR device (Scavezze, para. [0048] “user authentication inputs may also be entered using blink detection, object recognition (e.g., recognition of a specific object, such as a poster, building, piece of art, etc.), retinal scan, fingerprint detection, and/or other suitable input mechanisms.” And para. [0049] “a user may look at a specific object (real or virtual) while tapping a particular rhythm with his or her finger on the display device, such that the image is detected by outward-facing image sensors and the tapping is detected via inertial motion sensors. As another example, the user's interpupil distance (IPD) may be measured by the display device as biometric data. This may be combined with a retinal scan, a set of predetermined gestures, and/or other inputs to authenticate the user.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 24-28, 32-33, 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze, as disclosed above, in view of US Pub. No. US 2018/0107817 A1 to Wu, (hereinafter, “Wu”), as disclosed in IDS submitted on 12/04/2019.

As per claims 24 and 32, Scavezze teaches the computer-implemented method of claim 23 and the non-transitory computer-readable medium of claim 31, respectively, however fails to explicitly teach but Wu teaches: further comprising: 
based upon detecting motion of the user's position, using the one or more sensors, adjusting an orientation of the virtual guidance mark in the VR scenario (Wu, para. [0030] “the VR device can output a dynamic mark or arrow in the user view of the VR scenario to guide the user to move the finger to the fingerprint sensor. For example, the dynamic mark can start by pointing to a general direction of the fingerprint sensor location. Other motion sensors can be used to sense the movement of the user's finger or hand by the VR device to dynamically adjust the pointing direction of the mark until the user successfully scans the finger on the fingerprint sensor. Or, the VR device can show a dynamic trajectory of the user's hand or finger movement and the relative location of the fingerprint sensor on the VR scenario, so the user can be aware of the relative position between the finger and the fingerprint sensor.”).
(Wu, para. [0003]). 

As per claims 25, 33 and 40, Scavezze teaches the computer-implemented method of claim 23, the non-transitory computer-readable medium of claim 31, and the computer-implemented system of claim 39, respectively, however fails to explicitly teach but Wu teaches: based upon detecting motion of a user's position, using the one or more sensors, displaying in the VR scenario a trajectory corresponding to the mounting location of the finger sensor on the VR device (Wu, para. [0030] “the VR device can output a dynamic mark or arrow in the user view of the VR scenario to guide the user to move the finger to the fingerprint sensor. For example, the dynamic mark can start by pointing to a general direction of the fingerprint sensor location. Other motion sensors can be used to sense the movement of the user's finger or hand by the VR device to dynamically adjust the pointing direction of the mark until the user successfully scans the finger on the fingerprint sensor. Or, the VR device can show a dynamic trajectory of the user's hand or finger movement and the relative location of the fingerprint sensor on the VR scenario, so the user can be aware of the relative position between the finger and the fingerprint sensor.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu’s user identity authentication using virtual reality into Scavezze’s user authentication on display device, with a motivation for user identity authentication for security purposes in VR applications (Wu, para. [0003]). 


As per claims 26 and 35, Scavezze teaches the computer-implemented method of claim 21, the non-transitory computer-readable medium of claim 29, respectively, however fails to explicitly teach but Wu teaches: wherein the biometric authentication is performed locally by the VR device (Wu, para. [0034] “the VR device can perform biometric authentication locally. The user's biometric information can be saved in the VR device during biometric information registration”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu’s user identity authentication using virtual reality into Scavezze’s user authentication on display device, with a motivation for user identity authentication for security purposes in VR applications (Wu, para. [0003]). 
As per claims 27 and 36, Scavezze teaches the computer-implemented method of claim 21, the non-transitory computer-readable medium of claim 29, respectively, however fails to explicitly teach but Wu teaches: wherein the service is a payment service and presenting the service interface to the user comprises: presenting a payment service interface; receiving, by the payment service interface, payment related data; generating, based upon the payment related data, a payment processing request; and sending the payment processing request to a service server associated with the service (Wu, para. [0036] “Using a VR payment service as an example, the VR device can present a payment interface to gather payment related data, such as user name, order information, and price, generate a payment processing request, and send the payment processing request to the service server.”);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu’s user identity authentication using virtual reality into Scavezze’s user authentication on display device, with a motivation for user identity authentication for security purposes in VR applications (Wu, para. [0003]). 

As per claims 28 and 37, Scavezze teaches the computer-implemented method of claim 21, the non-transitory computer-readable medium of claim 29, respectively, however fails to explicitly teach but Wu teaches: wherein the VR scenario is a VR shopping scenario and the one or more virtual elements includes a virtual button presented in the VR shopping scenario (Wu, para. [0016] “using one or more sensors, a VR device user's interactive operations with virtual elements of a VR scenario to perform a service are identified. In some implementations, the sensors can include an infrared sensor, an image sensor, a laser sensor, a radar sensor, or any other sensors that can detect user characteristics, gestures, or interactions in the VR environment. The service can be any service, application, or task performed by the user in the VR environment that requires user identity authentication. For example, the service can be a payment service, such as payment made in VR shopping, VR games, VR-based video-on-demand, or donation to a VR livecast. The virtual element can be a virtual button or pattern generated in a VR scenario to be used by the user to interact with the VR application, such as triggering a biometric authentication. Using again the payment service for example, the virtual element can be a virtual payment button. The user can select the payment button by using a particular gesture or movement (for example, with the head, hand, or body) to initiate the payment service. In some implementations, a gesture can include a 3D gesture performed with a hand.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu’s user identity authentication using virtual reality into Scavezze’s user authentication on display device, with a motivation for user identity authentication for security purposes in VR applications (Wu, para. [0003]). 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190295327 A1 – Virtual reality business platform 
US 20190012730 A1 – Three-dimensional virtual reality commerce environments
US 20170358024 A1 – Virtual reality shopping system and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-4063.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHA PIYADEHGHIBI TAFAGHODI/               Examiner, Art Unit 2437     

/SAMSON B LEMMA/              Primary Examiner, Art Unit 2498